 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ELIZABETH NEEL, et al.,                            Case No.: 18-CV-1764 W (MSB)
10                                    Plaintiffs,
                                                        ORDER:
11   v.
                                                        (1) GRANTING IN PART AND
12   COUNTY OF SAN DIEGO, et al.,
                                                        DENYING IN PART AMY
13                                  Defendants.         MEIDINGER’S MOTION TO
                                                        DISMISS [DOC. 16]; AND
14
15                                                      (2) DENYING COUNTY OF SAN
                                                        DIEGO’S MOTION TO DISMISS
16
                                                        [DOC. 17]
17
18         Pending before the Court are two motions to dismiss pursuant to Federal Rule of
19   Civil Procedure 12(b)(6) filed by Defendants Amy Meidinger and County of San Diego.
20   [Docs. 16, 17.] The Court decides the matter on the papers submitted and without oral
21   argument pursuant to Civil Local Rule 7.1(d)(1). For the reasons that follow, the Court
22   GRANTS IN PART AND DENIES IN PART Meidinger’s motion and DENIES the
23   County’s motion.
24   //
25   //
26   //
27   //
28   //

                                                    1
                                                                              18-CV-1764 W (MSB)
 1   I.      BACKGROUND
 2           The First Amended Complaint (“FAC”) alleges the following facts. (FAC [Doc.
 3   13].)
 4           Plaintiffs David and Elizabeth Neel live in the City of San Diego. (FAC [Doc. 13]
 5   ¶ 10.) In July of 2017, their two children Rg.N and Rs.N were 2 and 3 years old,
 6   respectively. (See id.) On the evening of July 11, 2017, the Neels noticed a slight bruise
 7   that looked like dirt along Rs.N’s left jaw line. (Id. [Doc. 13] ¶ 11.) This was the third
 8   injury Rs.N. had sustained at his daycare. (Id.)
 9           The first such injury occurred in March of 2016, when a daycare teacher slammed
10   a door on Rs.N.’s left pinky finger, fracturing it. (FAC [Doc. 13] ¶ 12.) The second
11   injury to Rs.N. at the daycare occurred on April 12, 2016. On that date, Rs.N. suffered a
12   broken femur when a daycare teacher turned her back from children playing on a slide.
13   (FAC [Doc. 13] ¶ 13.) Following that incident, the Neels called in a referral to the
14   County of San Diego’s Child Protective Services hotline, alleging that the facility was
15   abusing Rs.N. (Id.) Yet the family allegedly kept taking their children to the same
16   daycare facility. (See id. [Doc. 13] ¶¶ 11–16.)
17           On July 12, 2017, Mrs. Neel reported the bruise in question to a teacher at the
18   daycare,1 stating that she had discovered it just after Rs.N. had returned from the facility
19   the day before. (FAC [Doc. 13] ¶ 15.) She told the teacher that Rs.N. had said that one
20   of his friends had hit him. (Id.) Mrs. Neel had asked if there were any incident reports
21   about the injury and was told that there were none. (Id.)
22           On July 14, 2017, when dropping off the children at the daycare, Mrs. Neel was
23   told that the director of the daycare had filled out an incident report about Rs.N.’s bruise,
24   and that Mrs. Neel would need to sign the report. (FAC [Doc. 13] ¶ 16.) Mrs. Neel was
25   told that Rs.N. had reported to teachers that Mr. Neel had hit him. (Id.) Mrs. Neel again
26
27
     1
      The FAC appears to use the terms “daycare” and “preschool” interchangeably. The Court will do the
28   same.
                                                      2
                                                                                      18-CV-1764 W (MSB)
 1   told the daycare that Rs.N. had told her three days before that his friend had hit him,
 2   causing the bruise. Mrs. Neel did not sign the report. (Id.)
 3          Unbeknownst to the Neels, the director of Rs.N.’s daycare had already reported the
 4   bruise to the County of San Diego. The referral was assigned to Defendant Meidinger.
 5   (FAC [Doc. 13] ¶ 17.)
 6          Without seeking parental consent and without a warrant, on that same Friday, July
 7   14, 2017, Meidinger traveled to Rs.N. and Rg.N.’s schools and removed the 2 and 3-year-
 8   old children from their classrooms using her authority as a social worker. (FAC [Doc.
 9   13] ¶ 19.) Meidinger detained the children alone in separate rooms. (Id.) Meidinger
10   questioned both the 2-year-old and the 3-year-old. (Id. [Doc. 13] ¶¶ 20–22.) The FAC
11   alleges that Meidinger knew that Rs.N. had been previously injured at the daycare
12   facility. (Id. [Doc. 13] ¶ 19.)
13          Later that day, Meidinger went to the Neel home. (FAC [Doc. 13] ¶ 23.) Mrs.
14   Neel told Meidinger that the bruise on Rs.N. was discovered after Rs.N. got home from
15   daycare, and that Rs.N. told her that it had been caused by another child hitting him. (Id.)
16   Mrs. Neel told Meidinger about the two prior injuries at the daycare, and that the family’s
17   attorney was preparing to file a lawsuit against the daycare. (Id.) Meidinger told Mrs.
18   Neel that Rs.N. had to be examined by a doctor immediately, and that the County’s child
19   abuse specialist would need to be advised as to the results of that examination. (FAC
20   [Doc. 13] ¶ 24.) Mrs. Neel drove to the medical office on the naval base to see if there
21   was any availability to examine Rs.N. (Id.) The staff informed Mrs. Neel that there was
22   no same-day availability, but that she could return with Rs.N. Monday. (Id. [Doc. 13] ¶
23   25.)
24          Mrs. Neel told Meidinger that she would take Rs.N. to the doctor on Monday.
25   (FAC [Doc. 13] ¶ 25.) Meidinger replied that Monday was not soon enough, that she
26   would have to take Rs.N. to Balboa Naval Hospital to be seen immediately, and that if
27   she did not comply, military police would be summoned to remove her three-year-old
28

                                                  3
                                                                                18-CV-1764 W (MSB)
 1   child from the family home. (Id. [Doc. 13] ¶¶ 25–26.) Faced with the threat of losing her
 2   child, Mrs. Neel took Rs.N. to the hospital immediately. (Id.)
 3         Mrs. Neel arrived at the Balboa Naval Hospital Emergency Room with Rs.N. at
 4   about 2:45 p.m. on July 14, 2017. (FAC [Doc. 13] ¶ 27.) When assigned to a room,
 5   Meidinger told them that they could not leave. Rs.N. was fully undressed by medical
 6   personnel and photographed. The small bruise on the left cheek was the only injury
 7   found. No medical personnel on site recommended any further procedures. Still,
 8   Meidinger demanded that the E.R. doctor call a naval child abuse expert for a consult.
 9   Unfortunately, this expert was on leave. (Id.)
10         At this point, Mrs. Neel asked if she could leave with Rs.N. (FAC [Doc. 13] ¶ 28.)
11   Meidinger said no. Meidinger informed Mrs. Neel that “paperwork” had been “filed” to
12   require that Rs.N. stay at the hospital for further testing ordered by Meidinger or the
13   County. Mrs. Neel was told that police would be called if she attempted to take her
14   three-year-old son home from the hospital. (Id.) Neither Meidinger nor her supervisor
15   ever obtained a court order authorizing the Rs.N.’s detention, or her removal from her
16   parents. (Id. [Doc. 13] ¶ 30.)
17         Throughout the evening of July 14, Meidinger repeated her order that the Neels not
18   remove their child from the hospital. (FAC [Doc. 13] ¶¶ 31–32.) At no point did she
19   obtain a court order authorizing Rs.N.’s detention or removal from her parents. (See id.
20   [Doc. 13] ¶¶ 30, 33.) At about 10:00 p.m., Meidinger told Mr. Neel that Rs.N. would be
21   immediately transported to Rady Children’s Hospital to be seen by a specialist. (Id.
22   [Doc. 13] ¶ 32.) Mr. Neel asked Meidinger if he could drive Rs.N. himself. Meidinger
23   said no. An ambulance would drive Rs.N. Mr. Neel would have to follow behind. (Id.)
24         At about 3:00 a.m., Rs.N. was awakened and transported by ambulance to Rady’s
25   Children’s Hospital. (FAC [Doc. 13] ¶ 33.) At Rady’s, Rs.N. was subjected to medical
26   tests without a parent’s consent or a court order. (Id.) Rady’s doctors performed another
27   full examination. They confirmed that the bruise was a “normal childhood injury” and
28   that there was no indication of abuse. The doctor reported this to Meidinger, who finally

                                                  4
                                                                                18-CV-1764 W (MSB)
 1   agreed to return Rs.N. to the care of her family at noon on July 15—the next day. This
 2   was 22 hours after the initial hospital visit. (Id. [Doc. 13] ¶¶ 33–34.)
 3
 4   II.   Legal Standard
 5         The Court must dismiss a cause of action for failure to state a claim upon which
 6   relief can be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under Rule 12(b)(6)
 7   tests the legal sufficiency of the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51
 8   F.3d 1480, 1484 (9th Cir. 1995). A complaint may be dismissed as a matter of law either
 9   for lack of a cognizable legal theory or for insufficient facts under a cognizable theory.
10   Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). In ruling on the
11   motion, a court must “accept all material allegations of fact as true and construe the
12   complaint in a light most favorable to the non-moving party.” Vasquez v. L.A. Cnty.,
13   487 F.3d 1246, 1249 (9th Cir. 2007).
14         A complaint must contain “a short and plain statement of the claim showing that
15   the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). The Supreme Court has
16   interpreted this rule to mean that “[f]actual allegations must be enough to raise a right to
17   relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
18   (2007). The allegations in the complaint must “contain sufficient factual matter, accepted
19   as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556
20   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
21         Well-pled allegations in the complaint are assumed true, but a court is not required
22   to accept legal conclusions couched as facts, unwarranted deductions, or unreasonable
23   inferences. See Papasan v. Allain, 478 U.S. 265, 286 (1986); Sprewell v. Golden State
24   Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (as amended).
25   //
26   //
27   //
28   //

                                                     5
                                                                                    18-CV-1764 W (MSB)
 1   III.   DISCUSSION
 2          A.    Meidinger’s Motion to Dismiss
 3                1.     Qualified Immunity
 4          “The doctrine of qualified immunity shields officials from civil liability so long as
 5   their conduct ‘does not violate clearly established statutory or constitutional rights of
 6   which a reasonable person would have known.’ ” Mullenix v. Luna, 136 S. Ct. 305, 308
 7   (2015) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal quotation
 8   omitted)). “A clearly established right is one that is ‘sufficiently clear that every
 9   reasonable official would have understood that what he is doing violates that right.’ ” Id.
10   (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012) (internal quotation omitted)).
11   There need not be a case directly on point, but “ ‘existing precedent must have placed the
12   statutory or constitutional question beyond debate.’ ” Id. (quoting Ashcroft v. al-Kidd,
13   563 U.S. 731, 741 (2011)) “[Q]ualified immunity protects ‘all but the plainly
14   incompetent or those who knowingly violate the law.’ ” Id. (quoting Malley v. Briggs,
15   475 U.S. 335, 341 (1986)).
16          In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court “mandated a two-step
17   sequence for resolving government officials’ qualified immunity claims.” Pearson v.
18   Callahan, 555 U.S. 223, 232 (2009).
19          First, a court must decide whether the facts that a plaintiff has alleged (see
20          Fed. Rules Civ. Proc. 12(b)(6), (c)) or shown (see Rules 50, 56) make out a
            violation of a constitutional right. 533 U.S., at 201, 121 S.Ct. 2151.
21          Second, if the plaintiff has satisfied this first step, the court must decide
22          whether the right at issue was “clearly established” at the time of
            defendant’s alleged misconduct. Ibid. Qualified immunity is applicable
23          unless the official’s conduct violated a clearly established constitutional
24          right.

25   Id. In Pearson, the Court held that the two-step process of Saucier is a discretionary one.
26   555 U.S. at 236 (“[W]hile the sequence set forth there is often appropriate, it should no
27   longer be regarded as mandatory.”)
28

                                                   6
                                                                                  18-CV-1764 W (MSB)
 1          The two-step analytical framework of Saucier is appropriate here, and the Court
 2   will follow it.
 3
 4                       a)    Rg.N. and Rs.N.’s Fourth Amendment Claims
 5                             (1)    Seizures of Toddlers at Daycare Without a Court
 6                                    Order in the Absence of an Emergency Violates the
 7                                    Fourth Amendment.
 8          Meidinger contends that she did not seize the two-year-old Rg.N. or the three-year-
 9   old Rs.N. by isolating them and questioning them outside the presence of their parents.
10   (Meidinger MTD [Doc. 16-1] 5:25–6:26.) This assessment is not consistent with the law.
11          The right of the people to be secure in their persons, houses, papers, and
            effects, against unreasonable searches and seizures, shall not be violated, and
12
            no Warrants shall issue, but upon probable cause, supported by Oath or
13          affirmation, and particularly describing the place to be searched, and the
            persons or things to be seized.
14
15   U.S. Const. amend. IV. “The Fourth Amendment protects the “right of the people to be
16   secure in their persons, houses, papers, and effects, against unreasonable searches and
17   seizures.” Nat’l Treasury Employees Union v. Von Raab, 489 U.S. 656, 681 (1989).
18   Fourth Amendment jurisprudence defines a seizure as “meaningful interference, however
19   brief, with an individual’s freedom of movement.” United States v. Jacobsen, 466 U.S.
20   109, 113 n.5 (1984). “[A] person has been ‘seized’ within the meaning of the Fourth
21   Amendment only if, in view of all of the circumstances surrounding the incident, a
22   reasonable person would have believed that he was not free to leave.” United States v.
23   Mendenhall, 446 U.S. 544, 554 (1980).
24          Meidinger’s position is that the two-year-old and three-year-old in question should
25   have felt free to leave the room with her because “Plaintiffs do not allege that any police
26   officers displaying weapons were present” and “[t]hey also do not allege that multiple
27   social workers or other figures of authority were present[.]” (Meidinger MTD [Doc. 16-
28   1] 5:25–6:9.) The children in question were two and three years old. It goes without

                                                  7
                                                                                18-CV-1764 W (MSB)
 1   saying that a reasonable two-year-old or three-year-old would not have felt free to leave
 2   while being questioned by a state actor outside the presence of parents. See Mendenhall,
 3   446 U.S. at 554. The FAC alleges that Meidinger seized Rs.N. and Rg.N.
 4            Meidinger does not argue that the seizures were reasonable. (Meidinger Mot.
 5   [Doc. 16-1] 5:25–8:20.) Instead, she argues that the special needs exception should apply
 6   to exempt the search from the probable cause and warrant requirements. Indeed, even
 7   when explicitly ordered to brief whether the seizure was reasonable (Mar. 26, 2019
 8   Order [Doc. 25]), Defendants opted to again argue that the narrow and closely guarded
 9   “special needs” doctrine exempted it from the probable cause requirement. (Defs.’ Supp.
10   Brief [Doc. 26].) As follows, the special needs exemption is inapplicable. In the absence
11   of exigent circumstances, nothing about the context of social workers entering a school to
12   question children makes the warrant or probable cause requirements impracticable.
13
14                                  (2)    The “Special Needs” Exception Does Not Apply.
15            The Supreme Court has permitted exceptions to the probable cause requirement
16   “when ‘special needs, beyond the normal need for law enforcement, make the warrant
17   and probable-cause requirement impracticable.’ ” 2 Griffin v. Wisconsin, 483 U.S. 868,
18   873 (1987) (quoting New Jersey v. T.L.O., 469 U.S. 325, 351 (1985) (Blackmun, J.,
19   concurring in judgment)). For example, law enforcement officers may stop and frisk
20   suspects for weapons without probable cause so as to protect their own safety. See
21   T.L.O., 469 U.S. at 352 (Blackmun, J., concurring in judgment); Terry v. Ohio, 392 U.S.
22   1, 30–31 (1968). Government employers and supervisors may conduct warrantless,
23   work-related searches of employees’ desks and offices without probable cause. Griffin,
24   483 U.S. at 873 (citing O’Connor v. Ortega, 480 U.S. 709 (1987)). School officials may
25   conduct warrantless searches of some student property without probable cause. T.L.O.,
26
27
28   2
         Meidinger’s brief omits the final phrase from this quote. (Meidinger MTD [Doc. 16-1] 7:3–5.)
                                                         8
                                                                                          18-CV-1764 W (MSB)
 1   469 U.S. at 327–48. The impracticability of the warrant and probable cause requirement
 2   justifies the special needs exception in each of these instances. See Griffin, 483 U.S. at
 3   873. As it can allow for “ ‘suspicionless searches,’ ” the special needs exception is a “
 4   ‘closely guarded category[.]’ ” Ferguson v. City of Charleston, 532 U.S. 67, 77 (2001)
 5   (quoting Chandler v. Miller, 520 U.S. 305, 309 (1997)).
 6         “The Court’s ‘special needs’ analysis involves two steps: (1) determining whether
 7   the government has articulated a valid ‘special need [beyond the normal need for law
 8   enforcement that would make the warrant and probable-cause requirement
 9   impracticable];’ and, (2) analyzing whether the proposed administrative search is justified
10   in light of that articulated ‘special need.’ ” Sanchez v. County of San Diego, 464 F.3d
11   916, 925 (9th Cir. 2006) (quoting United States v. Scott, 450 F.3d 863, 869–72 (9th Cir.
12   2006)).
13         Meidinger argues for an extension of the special needs exception to allow social
14   workers investigating child abuse to conduct seizures at schools without probable cause.
15   (Meidinger MTD [Doc. 16-1] 7:1–8:20.) She reasons that social workers face a special
16   need to protect children in abuse investigations. (Id.) Yet she offers no reasoning as to
17   why this need would make it difficult to involve the judiciary, absent an emergency, such
18   as would make the warrant or probable cause requirements impracticable.
19         There is a well-developed body of law describing the constitutional requirements
20   for removing children from their parents’ custody. See, e.g., Wallis v. Spencer, 202 F.3d
21   1126, 1138 (9th Cir. 2000) (“Officials may remove a child from the custody of its parent
22   without prior judicial authorization only if the information they possess at the time of the
23   seizure is such as provides reasonable cause to believe that the child is in imminent
24   danger of serious bodily injury and that the scope of the intrusion is reasonably necessary
25   to avert that specific injury.”). “[T]he state may not remove children from their parents’
26   custody without a court order unless there is specific, articulable evidence that provides
27   reasonable cause to believe that a child is in imminent danger of abuse.” Id. (citing Croft
28   v. Westmoreland Cnty. Children and Youth Servs., 103 F.3d 1123, 1125 (3d Cir. 1997)).

                                                  9
                                                                                18-CV-1764 W (MSB)
 1   “[P]olice cannot seize children suspected of being abused or neglected unless reasonable
 2   avenues of investigation are first pursued, particularly where it is not clear that a crime
 3   has been—or will be—committed.” Id. (citing Sevigny v. Dicksey, 846 F.2d 953, 957
 4   (4th Cir. 1988)).
 5         Meidinger seeks to establish an avenue for circumventing this precedent in the
 6   context of seizing children from a school. (Meidinger MTD [Doc. 16-1] 7:1–8:20.) She
 7   does not explain why, outside of an emergency situation, judicial involvement in the
 8   process would be impracticable when the child in question is at a school—especially
 9   when there is abundant caselaw to the contrary as to removing children from parental
10   custody.
11         The FAC alleges a violation of the Fourth Amendment through the seizures of
12   Rg.N. and Rs.N. at the daycare facility.
13
14                              (3)   The FAC Alleges Insufficient Facts to Support a
15                                    Violation of Clearly Established Fourth Amendment
16                                    Rights through Warrantless Interviews at the
17                                    Daycare.
18         The next question is whether the right in question was clearly established at the
19   time. Pearson, 555 U.S. at 232. On the facts alleged, it was not.
20         “ ‘[C]learly established law’ should not be defined ‘at a high level of generality.’ ”
21   White v. Pauly, 137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563 U.S. at 742). “Of
22   course, ‘general statements of the law are not inherently incapable of giving fair and clear
23   warning’ to officers, United States v. Lanier, 520 U.S. 259, 271 (1997), but ‘in the light
24   of pre-existing law the unlawfulness must be apparent[.]’ ” Id. (quoting Anderson v.
25   Creighton, 483 U.S. 635, 640 (1987)). “In other words, [qualified] immunity protects all
26   but the plainly incompetent or those who knowingly violate the law.” Kisela v. Hughes,
27   138 S. Ct. 1148, 1152 (2018) (quoting White, 137 S. Ct. at 551).
28

                                                  10
                                                                                  18-CV-1764 W (MSB)
 1          The FAC alleges that Meidinger isolated and questioned a two-year-old and a
 2   three-year-old without parental consent, probable cause, or a court order. (FAC [Doc. 13]
 3   ¶¶ 46–47.) However, the FAC also explicitly alleges that Meidinger knew three-year-old
 4   Rs.N. had a facial bruise and was currently in the custody of the very same daycare
 5   facility where he had been seriously injured on two other occasions in the past. (Id. [Doc.
 6   13] ¶ 19.) Even if the facts did not give rise to reasonable cause to believe Rg.N. and
 7   Rs.N. were in imminent danger of abuse, Wallis, 202 F.3d at 1138, on these facts the
 8   Court cannot draw a plausible inference that taking immediate action to question the two
 9   children was either plain incompetence or knowing violation of the law. See Kisela, 138
10   S. Ct. at 1152.
11          Meidinger is entitled to qualified immunity for her actions in interviewing the
12   children at the daycare. Her motion to dismiss the first claim for relief in the FAC as to
13   the Fourth Amendment violation and the second claim for relief in the FAC will both be
14   granted.3
15   //
16   //
17   //
18   //
19   //
20
21
22
23   3
       Plaintiffs contend in opposition that Meidinger also violated their Fourth Amendment rights “by
     seizing and detaining [Rs.N.] for 22 hours to subject him to medical procedures, including examinations,
24   that were unnecessary and unwarranted.” (Pls.’ Opp’n to Meidinger MTD [Doc. 21] 10:11–11:14.)
25
     The FAC does not allege this theory in sufficient detail to comport with Rule 8. (FAC [Doc. 13] ¶¶ 39–
26   44, 45–50.) Though the first and second claims for relief in the FAC incorporate introductory
     paragraphs by reference (which include factual allegations as to Meidinger’s conduct at the hospital
27   (FAC [Doc. 13] ¶¶ 1–38)), it is not clear from reading the FAC that this conduct is meant to serve as the
     basis for a Fourth Amendment claim. As detailed below, Plaintiffs will have leave to amend to allege
28   this theory.
                                                        11
                                                                                           18-CV-1764 W (MSB)
 1                       b)    The Fourteenth Amendment Claims
 2                             (1)    Meidinger Does Not show the Children’s Due Process
 3                                    Claims as to the Seizures at the School to be
 4                                    Duplicative of their Fourth Amendment Claims.
 5         As a preliminary matter, Meidinger argues that “to the extent Plaintiffs assert that
 6   the school interviews violated minor Plaintiffs’ Fourteenth Amendment rights, such
 7   allegations are duplicative of minor Plaintiffs’ Fourth Amendment claim[s]” and should
 8   be dismissed. (Meidinger MTD [Doc. 16-1] 9:22–10:10.)
 9         “ ‘[I]f a constitutional claim is covered by a specific constitutional provision, such
10   as the Fourth or Eighth Amendment, the claim must be analyzed under the standard
11   appropriate to that specific provision, not under the rubric of substantive due process.’ ”
12   Cty. of Sacramento v. Lewis, 523 U.S. 833, 843 (1998) (quoting United States v. Lanier,
13   520 U.S. 259, 272 n.7 (1997)).
14         In the three sentences she devotes to the issue, Meidinger does not discuss
15   duplication. Nor provide any reasoning as to why she believes the claim should be
16   dismissed. (Meidinger MTD [Doc. 16-1] 9:22–10:10.)
17
18                             (2)    Forcing Medical Procedures on Children by
19                                    Threatening their Parents with Family Separation
20                                    Violated the Fourteenth Amendment.
21         “It is well established that a parent has a fundamental liberty interest in the
22   companionship and society of his or her child and that the state’s interference with that
23   liberty interest without due process of law is remediable under [42 U.S.C. §] 1983.”
24   Crowe v. Cty. of San Diego, 608 F.3d 406, 441 (9th Cir. 2010) (quoting Lee v. City of
25   Los Angeles, 250 F.3d 668, 685 (9th Cir. 2001)). To constitute a violation, such
26   government conduct need be an “unwarranted interference” with the right of familial
27   association. Lee, 250 F.3d at 686. It need not include physical violence, Crowe, 608
28   F.3d at 431, but “[t]o amount to a violation of substantive due process, . . . the harmful

                                                  12
                                                                                 18-CV-1764 W (MSB)
 1   conduct must ‘shock [ ] the conscience’ or ‘offend the community’s sense of fair play and
 2   decency.’ ” Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1079 (9th Cir. 2011) (quoting
 3   Rochin v. California, 342 U.S. 165, 172–73 (1952)); Crowe, 608 F.3d at 431.
 4          “The Fourteenth Amendment guarantees that parents will not be separated from
 5   their children without due process of law except in emergencies.” Mabe v. San
 6   Bernardino Cty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1107 (9th Cir. 2001).
 7   “Government officials are required to obtain prior judicial authorization before intruding
 8   on a parent’s custody of her child unless they possess information at the time of the
 9   seizure that establishes ‘reasonable cause to believe that the child is in imminent danger
10   of serious bodily injury and that the scope of the intrusion is reasonably necessary to
11   avert that specific injury.’ ” Id. at 1106 (quoting Wallis v. Spencer, 202 F.3d 1126, 1138
12   (9th Cir. 2000)).
13          Meidinger argues that her forcing medical procedures on three-year-old Rs.N.
14   through explicit threats of family separation “does not ‘shock the conscience’ because
15   minor Plaintiffs were not physically separated from her parents.” (Meidinger MTD [Doc.
16   16-1] 10:11–12:28.) This is not a faithful interpretation of the law.
17          As discussed in Part III.a.1, supra, the FAC alleges that Meidinger forced multiple,
18   overnight medical procedures on a three-year-old by threatening to take him from his
19   family and by misrepresenting that “paperwork had been filed” to require that the child
20   stay at a hospital for medical testing.4 (See id. [Doc. 13] ¶¶ 27–34.) She did not involve
21   the judiciary. (See id.) See Mabe, 237 F.3d at 1106. Apart from a single report from a
22   daycare facility at which Meidinger knew this child had been injured twice before,
23   Meidinger allegedly had no reason to believe the Neels were an immediate danger to
24   Rs.N. The course of action she allegedly chose violated the parents’ right to be free from
25
26
     4
       The phrase “paperwork had been filed” in this context can be reasonably interpreted to mean the filing
27   of a court order. In the absence of exigency, due process of law would be a prerequisite for an agent of
     the state to replace a parent in making medical decisions for a child. (FAC [Doc. 13] ¶ 28.) See, e.g.,
28   Crowe, 608 F.3d at 431, 441.
                                                        13
                                                                                          18-CV-1764 W (MSB)
 1   government intrusion into the family, and to exercise custody over their son by making
 2   medical decisions for him. Meidinger’s distinction between physical separation and
 3   forced medical procedures through threats is not persuasive. The conduct alleged is
 4   conscience-shocking. See Crowe, 608 F.3d at 431. And in light of the allegation that
 5   Meidinger allowed Mrs. Neel to drive Rs.N. to the hospital in the first instance (FAC
 6   [Doc. 13] ¶ 27), it is at least plausible there was no emergency vis-à-vis the Neels that
 7   would have obviated the need to involve the courts. See Iqbal, 556 U.S. at 678; Mabe,
 8   237 F.3d at 1107.
 9         The FAC adequately alleges a Fourteenth Amendment substantive due process
10   violation.
11
12                              (3)   Forcing Medical Procedures on Children by
13                                    Threatening their Parents with Family Separation
14                                    Violated Clearly Established Rights.
15         In one sentence, Meidinger argues that “Plaintiffs cannot demonstrate that it was
16   clearly established at the time of the incident that recommending or even requiring a
17   parent to take a child to the doctor’s office or a hospital to be further evaluated during a
18   child abuse investigation constitutes a Fourteenth Amendment violation.” (Meidinger
19   MTD [Doc. 16-1] 15:21–24.) This contention has no merit.
20         According to the allegations in the FAC, Meidinger did not merely “recommend”
21   that the Neels take their young son to the hospital to be evaluated. She forced medical
22   procedures on a young child by threatening to take him from his parents, and by falsely
23   representing that her actions had been ratified with the formal force of law. This is
24   conscience-shocking behavior. There is little doubt that this conduct from an agent of the
25   state acting under color of authority “offend[s] the community’s sense of fair play and
26   decency.” See Rosenbaum, 663 F.3d at 1079 (describing the standard). Existing
27   precedent squarely governs these facts. More particularized parallels would not have
28   been necessary to put Meidinger on notice as to the unconstitutionality of her actions.

                                                  14
                                                                                  18-CV-1764 W (MSB)
 1   See Kisela, 138 S. Ct. at 1153 (quoting Mullenix, 577 U.S. at 309); White, 137 S. Ct. at
 2   552. (“[I]n the light of pre-existing law the unlawfulness must be apparent[.]” (internal
 3   quotation omitted)); Crowe, 608 F.3d at 431; Lee, 250 F.3d at 685; Rosenbaum, 663 F.3d
 4   at 1079; Rochin, 342 U.S. at 172–73. Threatening to separate a family so as to force
 5   medical procedures on a three-year-old is either clearly incompetent or knowing violation
 6   of the law. See Kisela, 138 S. Ct. at 1152.
 7         Meidinger’s motion to dismiss will be denied as to the Fourteenth Amendment
 8   claims.
 9
10                      c)     The First Amendment Claims
11         “[T]he First Amendment protects those relationships, including family
12   relationships, that presuppose ‘deep attachments and commitments to the necessarily few
13   other individuals with whom one shares not only a special community of thoughts,
14   experiences, and beliefs but also distinctively personal aspects of one’s life.’ ” Lee, 250
15   F.3d at 685 (quoting Board of Dir. v. Rotary Club, 481 U.S. 537, 545 (1987)). The First
16   and Fourteenth Amendment claims for interference with the right of familial association
17   may be pled and pursued simultaneously. See id.
18         In a single page, Meidinger argues that the First Amendment claims in the FAC
19   should be dismissed if the Fourteenth Amendment substantive due process claims are
20   dismissed—and for the same reasons. (Meidinger MTD [Doc. 16-1] 13.) For the reasons
21   discussed supra, Meidinger is not entitled to qualified immunity on the Fourteenth
22   Amendment claims. Her ancillary motion to dismiss the First Amendment claims will
23   also be denied.
24   //
25   //
26   //
27   //
28   //

                                                   15
                                                                                18-CV-1764 W (MSB)
 1                2.     False Imprisonment
 2                       a)    Plaintiffs Sufficiently Allege that Meidinger Detained Rs.N.
 3                             and Rg.N.
 4         Meidinger moves to dismiss the false imprisonment claim in the FAC (FAC [Doc.
 5   13] ¶¶ 64–68) on the basis that “Plaintiffs have not sufficiently alleged that minor
 6   Plaintiffs were unlawfully detained at any time during the school interviews or while at
 7   the . . . hospital.” (Meidinger MTD [Doc. 16-1] 16:13–28.)
 8         “Under California law, the elements of a claim for false imprisonment are: ‘(1) the
 9   nonconsensual, intentional confinement of a person, (2) without lawful privilege, and (3)
10   for an appreciable period of time, however brief.’ ” Young v. Cty. of Los Angeles, 655
11   F.3d 1156, 1169 (9th Cir. 2011) (quoting Easton v. Sutter Coast Hosp., 80 Cal. App. 4th
12   485, 496 (2000)).
13         Meidinger’s argument here is less than half of a page, and it is not clear which of
14   these two elements she is attacking. As discussed supra, the FAC alleges that Meidinger
15   detained a two-year-old and a three-year-old by: (1) isolating them and questioning them
16   at the daycare without informing their parents; and (2) forcing the three-year-old to
17   undergo medical procedures by threatening to take him from his family.
18         This contention lacks merit.
19
20                       b)    Meidinger Does Not Show that She is Entitled to State-law
21                             Immunity.
22         Meidinger asserts immunity for false imprisonment under Cal. Gov. Code §§ 820.2
23   and 821.6. As Plaintiffs contend in opposition and as Meidinger concedes by not
24   responding to the point in reply, these sections do not provide immunity for false
25
26
27
28

                                                  16
                                                                                18-CV-1764 W (MSB)
 1   imprisonment.5 See Cal. Gov. Code § 820.4 (“Nothing in this section exonerates a public
 2   employee from liability for false arrest or false imprisonment.”); Sullivan v. Cty. of Los
 3   Angeles, 12 Cal. 3d 710, 719 (1974); Asgari v. City of Los Angeles, 15 Cal. 4th 744, 757
 4   (1997), as modified on denial of reh’g (Mar. 17, 1997); Gillan v. City of San Marino, 147
 5   Cal. App. 4th 1033, 1051 (2007), as modified on denial of reh’g (Feb. 21, 2007); Liberal
 6   v. Estrada, 632 F.3d 1064, 1085 (9th Cir. 2011) (“[T]he immunity provided by California
 7   Government Code § 820.2 does not apply to claims of false imprisonment or false arrest
 8   predicated on an officer’s detaining a suspect without reasonable suspicion or probable
 9   cause.”)
10           Meidinger’s motion to dismiss will be denied.
11
12           B.    The County’s Motion to Dismiss
13                 1.     The FAC Alleges the Violation of Constitutional Rights.
14           The County’s first argument is contingent on Meidinger’s motion to dismiss.
15   (County MTD [Doc. 17-1] 4:1–11.) The County reasons that the FAC does not allege
16   sufficient facts to show a constitutional violation by Meidinger, and that as a result there
17   can be no municipal liability. (Id.) As discussed in Part III.A., supra, the premise of the
18   County’s argument is flawed.
19
20                 2.     Plaintiffs Sufficiently Allege a Municipal Policy.
21           Next, the County argues that the FAC does not allege enough facts to support its
22   allegation of a municipal policy, as required for § 1983 liability under Monell v. Dep’t of
23   Soc. Servs. of City of New York, 436 U.S. 658 (1978). (County MTD [Doc. 17-1] 4:12–
24   7:2.)
25
26
27   5
      Meidinger asserts a distinct form of immunity for the first time in her reply brief. (Meidinger Reply
     [Doc. 23] 7:9–8:14.) The Court disregards the argument. Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir.
28   2007) (“The district court need not consider arguments raised for the first time in a reply brief.”)
                                                      17
                                                                                        18-CV-1764 W (MSB)
 1         “[A] municipality cannot be held liable solely because it employs a tortfeasor—or,
 2   in other words, a municipality cannot be held liable under § 1983 on a respondeat
 3   superior theory.” Monell, 436 U.S. at 691; Bd. of Cty. Comm’rs of Bryan Cty., Okl. v.
 4   Brown, 520 U.S. 397, 403 (1997). Instead, a municipality can only be held liable under §
 5   1983 when “ ‘action pursuant to official municipal policy of some nature cause[s] a
 6   constitutional tort.’ ” Christie v. Iopa, 176 F.3d 1231, 1235 (9th Cir. 1999) (quoting
 7   Monell, 436 U.S. at 691). “Through its deliberate conduct, the municipality [must be] the
 8   ‘moving force’ behind the injury alleged.” Brown, 520 U.S. at 404. “ ‘The official
 9   policy requirement was intended to distinguish acts of the municipality from acts of
10   employees of the municipality, and thereby make clear that municipal liability is limited
11   to action for which the municipality is actually responsible.’ ” Id. at 417 (quoting
12   Pembaur v. City of Cincinnati, 475 U.S. 469, 479–80 (1986)) (internal quotation omitted)
13   (emphasis omitted).
14         “Although a constitutional violation must result from ‘official municipal policy,’ a
15   county need not expressly adopt the policy. It is sufficient that the constitutional
16   violation occurred pursuant to a ‘longstanding practice or custom.’ ” Christie, 176 F.3d
17   at 1235 (quoting Gillette v. Delmore, 979 F.2d 1342, 1346 (9th Cir. 1992)). Such a
18   longstanding practice or custom must “constitute[] the ‘standard operating procedure’ of
19   the local government entity[.]” Gillette, 979 F.2d at 1346 (quoting Jett v. Dallas Indep.
20   Sch. Dist., 491 U.S. 701, 737 (1989)).
21         The County argues that the FAC does not contain enough facts to support the
22   allegation that one of its policies was the moving force behind the alleged constitutional
23   violations. (County MTD [Doc. 17] 4:12–7:2.) The several pages the County spends on
24   this argument are devoid of persuasive reasoning. The FAC alleges a number of policies
25   in some detail. (FAC [Doc. 13] ¶ 58.) Several of these have clear bearing on the facts
26   alleged in the FAC. For instance, Plaintiffs allege:
27
28

                                                  18
                                                                                 18-CV-1764 W (MSB)
 1         [t]he policy of causing minor children to be seized and interviewed at school
           without [c]ourt [o]rder, parental consent, parental knowledge, parental
 2
           presence, and without just and reasonable cause;
 3
           [t]he failure to train and supervise social workers and supervisors as [t]o the
 4
           requirement of exigent circumstances and the obtaining of protective
 5         custody warrants for the seizure, interview, detaining, and/or removal of
           children;
 6
 7         . . . deliberate indifference in implementing a policy of inadequate training,
           and/or failing to train and supervise its officers, agents, and employees, in
 8
           providing the Constitutional protections guaranteed to individuals, including
 9         those under the First, Fourth and Fourteenth Amendments, and under
           California law, when performing actions related to the investigations of child
10
           abuse and neglect; [and]
11
           [t]he policy of acting with deliberate indifference in failing to correct . . . the
12
           wrongful conduct of its employees in failing to provide the Constitutional
13         protections guaranteed to individuals, including those under the First, Fourth
           and Fourteenth Amendments, when performing actions related to the
14
           investigation of child abuse and neglect.
15
16   (Id.) It is not clear what more the County would require of Plaintiffs here. To satisfy
17   Rule 8, they need provide only “a short and plain statement of the claim showing that the
18   pleader is entitled to relief[,]” Fed. R. Civ. P. 8(a)(2)—enough factual matter, “accepted
19   as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678
20   (quoting Twombly, 550 U.S. at 570). They have done that. To the extent they may
21
22
23
24
25
26
27
28

                                                    19
                                                                                    18-CV-1764 W (MSB)
 1   allege other policies not clearly tied to the factual allegations of the FAC, that does not
 2   warrant dismissal of the claim under Rule 12(b)(6).6
 3
 4                  3.      The County Does Not Show that the State-law Claims Against it
 5                          Should be Dismissed.
 6          The County moves to dismiss the state-law claims against it on the basis that
 7   Meidinger is immune under Cal. Gov. Code §§ 820.2 and 821.6, and that as a result it
 8   cannot be liable on a respondeat superior basis. However, as discussed in Part III.A.,
 9   supra, these immunities do not apply to shield Meidinger from liability. The County’s
10   reasoning is inapplicable.7
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18
19
20   6
       The County represents in the first line of its reply brief (without citation) that “Plaintiffs concede that
21   they have not pled sufficient facts to support their federal municipal liability claims against the County.”
     (County MTD Reply [Doc. 24] 1.) This is not the case.
22
     Plaintiffs’ opposition states, “Plaintiffs believe they have alleged and identified specific facts to establish
23   that it was the County’s policies, procedures, customs and/or practices . . . that were the ‘moving force’
     behind the . . . constitutional violations.” (Pls.’ Opp’n to County MTD [Doc. 22] 7:10–8:4.) They state,
24   “[h]owever, Plaintiffs concede the allegations could include more specific reference to the County’s
25   formal policies and longstanding practices with the facts supporting them.” (Id.) They request leave to
     amend in order to add more detail. Their request will be granted.
26
     7
      Like Meidinger, the County asserts a distinct form of immunity for the first time in its reply brief.
27   (County Reply [Doc. 24] 3:10–22.) For the same reasons discussed in note 5, supra, the Court
     disregards the argument. Zamani, 491 F.3d at 997.
28

                                                          20
                                                                                               18-CV-1764 W (MSB)
 1   IV.       CONCLUSION & ORDER
 2             For the foregoing reasons, Defendant Meidinger’s motion to dismiss is
 3   GRANTED IN PART AND DENIED IN PART.
 4             Specifically, Meidinger’s motion to dismiss is granted as to the first claim for relief
 5   as pertaining to the Fourth Amendment, and as to the second claim for relief. The motion
 6   is otherwise denied.
 7             Defendant County of San Diego’s motion to dismiss is DENIED.
 8             Plaintiffs will have leave to amend in accordance with the terms of this order.8
 9   Any amended pleading must be filed on or before Thursday, May 9, 2019.
10
11             IT IS SO ORDERED.
12
13   Dated: April 25, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   8
         See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when justice so requires.”).
                                                           21
                                                                                              18-CV-1764 W (MSB)
